Title: From Literary Fund Board to University of Virginia Board of Visitors, 30 July 1820
From: Literary Fund Board
To: University of Virginia Board of Visitors


            
            
              
              
            
          The President laid before the Board a Letter from  Thomas Jefferson Rector of the University of Va, dated the 1st instant, requesting to be informed of the determination of the Board concerning a loan  from the Literary Fund to the Rector & Visitors of the said University of the remaining sum of twenty thousand dollars which they were authorized by law to borrow; which letter being considered, Resolved, that the President inform the said Rector & Visitors, that the said sum of twenty thousand dollars will be loaned to them from the Literary fund, provided the same be applied for on or before the first day of June next, upon the same terms upon which the loan of forty thousand dollars has already been made to the said Rector & Visitors  from the Literary fund; and that a Warrant will be directed to be issued on the Treasurer, for the said sum of twenty thousand dollars, in favour of the Bursar of the said University, as soon as a Bond, for payment of the interest & principal thereof, shall have been executed, in the same manner & form  as   the Bond for forty thousand dollars as aforesaid was executed,—and approved by the Board.—
            
          